DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 April 2022 has been entered.
 
Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 5 November 2021 and not repeated herein are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the term “FIN sealing.” It is unclear why the term “FIN” is capitalized. Claim 1 should instead recite “fin sealing.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hilkert et al. (DE-102006016635-A1, herein English machine translation used for all citations) (newly cited).
Regarding claim 1, Hilkert discloses a coextruded, unstructured, transparent and thermoformable film for food packaging articles (Hilkert, Par. 0001, 0008, 0022, 0027, 0041, and 0051). Hilkert teaches that the film consists of a base layer (B), an outer layer (A), and a layer (C), which can comprise the same polymers as the base layer (B) (Hilkert, Par. 0012-0019). Therefore, Hilkert teaches that the film consists of polymer layers. Hilkert further teaches that the base layer (B) is made of PET with reduced crystallinity and is therefore made of a-PET (Hilkert, Par. 0008, 0024-0027, and 0049). Hilkert further teaches that the outer layer (A) comprises at least 80% by weight of polyester and that the polyester is comprised of 55-95 mol.% of units derived from at least one aromatic dicarboxylic acid and 5-45 mol.% of units derived from at least one aliphatic dicarboxylic acid, and comprises aliphatic diols, where the mol.% always gives a total of 100% (Hilkert, Par. 0010-0016). Hilkert further teaches that the outer layer (A) comprises less than 0.4 % by weight of inorganic or organic particles having a d50 particle size of 2.5 µm (Hilkert, Par. 0031-0037 and 0063). Hilkert further teaches that the outer layer (A) has a thickness of 1-20 µm (Hilkert, Par. 0028). Hilkert further teaches that the film has a total thickness of 6-300 µm and that the film has a haze of less than 15% (Hilkert, Par. 0038, 0049). 
Hilkert’s content ranges lie within the claimed ranges of at least 80% polyester, 25-95 mol.% aromatic dicarboxylic acid, 5-75 mol.% aliphatic dicarboxylic acid, and up to 0.4 % particles respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Hilkert’s thickness and haze ranges overlap the claimed ranges of 10-100 µm, 100-1500 µm, and less than 10% respectively and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Regarding the limitations of the outer layer (A) being a heat sealable layer, Hilkert teaches the same layer (A) as the instant invention with the same thickness and the same content ranges of polyester, particles, and dicarboxylic acids. Therefore, absent any objective evidence to the contrary, one of ordinary skill in the art would expect the layer (A) of Hilkert to necessarily have the same properties as the instant layer (A) and thus be capable of heat sealing, see MPEP 2112.01 V.
Hilkert further teaches that the polyester of the outer layer (A) can comprise one or more aliphatic dicarboxylic acid including adipate or sebacate, one or more aromatic dicarboxylic acids including terephthalate and isophthalate, and can comprise ethylene or butylene (Hilkert, Par. 0010-0016). Hilkert further teaches embodiments comprising 65-70 mol.% terephthalate, comprising 10-20 mol.% isophthalate, comprising 0.2-30 mol.% sebacate, 0-30 mol.% adipate, and comprising more than 50 mol.% of ethylene or butylene (Hilkert, Par. 0016). Therefore, modified Hilkert teaches embodiments wherein the polyester of the outer layer consists of the above groups in their respective content ranges. Hilkert’s terephthalate, isophthalate, adipate, and ethylene or butylene content ranges lie within the claimed ranges of claims 8-10 and therefore satisfy the claimed ranges, see MPEP 2131.03. Modified Hilkert’s sebacate content range overlaps the content ranges of claims 8-10 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
As stated above, Hilkert teaches a coextruded thermoformable film for food packaging comprising the same layer structure, polyester content range, individual aromatic dicarboxylic acid content range, individual aliphatic dicarboxylic content range, particle content range, particle size range, outer layer thickness, overall thickness, and haze as the instant invention claims 1 and 8-10. Therefore, the film of Hilkert is substantially identical to the claimed invention and, absent any objective evidence to the contrary, one of ordinary skill in the art would expect the film of Hilkert to have the same properties, such as seal seam strength, as the instant invention, see MPEP 2112.01 V. Further, one of ordinary skill in the art would understand that the film for food packaging of Hilkert would necessarily be capable of forming a tray, see MPEP 2112.01 V, and therefore satisfy the limitation regarding a tray film.

Claims 1, 4-14, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkert et al. (DE-102006016635-A1, herein English machine translation used for all citations) (newly cited) in view of Amano et al. (JP-2007231051-A, herein English machine translation used for all citations) (newly cited) and Peiffer et al. (US 20050042441) (previously cited).
Regarding claim 1, Hilkert discloses a coextruded, unstructured, transparent and thermoformable film for food packaging articles (Hilkert, Par. 0001, 0008, 0022, 0027, 0041, and 0051). Hilkert teaches that the film consists of a base layer (B), an outer layer (A), and a layer (C), which can comprise the same polymers as the base layer (B) (Hilkert, Par. 0012-0019). Therefore, Hilkert teaches that the film consists of polymer layers. Hilkert further teaches that the base layer (B) is made of PET with reduced crystallinity and is therefore made of a-PET (Hilkert, Par. 0008, 0024-0027, and 0049). Hilkert further teaches that the outer layer (A) comprises at least 80% by weight of polyester and that the polyester is comprised of 55-95 mol.% of units derived from at least one aromatic dicarboxylic acid and 5-45 mol.% of units derived from at least one aliphatic dicarboxylic acid, and comprises aliphatic diols, where the mol.% always gives a total of 100% (Hilkert, Par. 0010-0016). Hilkert further teaches that the outer layer (A) comprises less than 0.4 % by weight of inorganic or organic particles having a d50 particle size of 2.5 µm (Hilkert, Par. 0031-0037 and 0063). Hilkert further teaches that the outer layer (A) has a thickness of 1-20 µm (Hilkert, Par. 0028). Hilkert further teaches that the film has a total thickness of 6-300 µm and that the film has a haze of less than 15% (Hilkert, Par. 0038, 0049). 
Hilkert’s content ranges lie within the claimed ranges of at least 80% polyester, 25-95 mol.% aromatic dicarboxylic acid, 5-75 mol.% aliphatic dicarboxylic acid, and up to 0.4 % particles respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Hilkert’s thickness and haze ranges overlap the claimed ranges of 10-100 µm, 100-1500 µm, and less than 10% respectively and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Regarding the limitations of the outer layer (A) being a heat sealable layer, Hilkert teaches the same layer (A) as the instant invention with the same thickness and the same content ranges of polyester, particles, and dicarboxylic acids. Therefore, absent any objective evidence to the contrary, one of ordinary skill in the art would expect the layer (A) of Hilkert to necessarily have the same properties as the instant layer (A) and thus be capable of heat sealing, see MPEP 2112.01 V.
Hilkert does not teach that the film for food packaging is a tray film.
Amano teaches a tray for foodstuff comprising a polyester film wherein the polyester comprises aliphatic and aromatic dicarboxylic acids (Amano, Par. 0008-0012 and 0062-0063).
Since both Hilkert and Amano are analogous art as they both teach polyester films used for food packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Amano to create a tray from the film of Hilkert. This would allow for a tray packaging for foodstuff (Amano, Par. 0062).
Modified Hilkert does not specifically disclose that the film has a seal seam strength in relation to itself, or FIN sealing, in the range of 3 to 10 N/15 mm.
Peiffer teaches a coextruded, unstructured, transparent and thermoformable polyester film comprising at least one base layer (B) made of PET and one heat-sealable outer layer (A), where the heat-sealable outer layer (A) comprises polyester comprised of aromatic dicarboxylic acid and aliphatic dicarboxylic acid, and comprises at least one aliphatic diol (abstract, Par. 0001, 0030, 0032-0037, 0042, and 0057). Peiffer further teaches that the film has a seal seam strength in relation to a CPET tray of 1.5-8 N/15mm (Peiffer, Par. 0053, Table 1, and Table 3). Peiffer further teaches wherein it is well known to one of ordinary skill in the art to control and modify seal seam strength (Peiffer, Par. 0053, 0090, 0150-0152, and 0179). Peiffer further teaches that controlling the proportion of the polyester copolymer monomers can change the degree of seal strength from peelable to weldable, and can be set to avoid impairment of peeling performance and to maintain coextrusion producibility (Peiffer, Par. 0090). Therefore, one of ordinary skill in the art would control the monomer proportions to optimize seal strength to achieve peelability, to avoid weldability, and to avoid impairment of peeling performance, while maintaining coextrusion producibility. Therefore, it would have been obvious to one of ordinary skill in the art to reach a seal seam strength in relation to itself in the range of 3 to 10 N/15 mm through routine optimization, see MPEP 2144.05, II.
Since both modified Hilkert and Peiffer teach coextruded, transparent, and thermoformable polyester films comprising a layer of PET, and a heat sealable outer layer comprising a polyester comprised of aromatic and aliphatic dicarboxylic acids, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Peiffer to create the film of modified Hilkert to have a seal seam strength in relation to itself within the claimed range. This would allow for the film to be able to be sealed closed as a packaging structure (Peiffer, Par. 0002 and 0053).
Regarding claim 4, modified Hilkert teaches that the at least one aromatic dicarboxylic acid is terephthalic acid (Hilkert, Par. 0015).
Regarding claims 5-6, modified Hilkert teaches that the polyester of the layer (A) comprises at least one aliphatic dicarboxylic acid which can be adipic acid or sebacic acid (Hilkert, Par. 0010 and 0014) Modified Hilkert therefore teaches embodiments wherein the at least one aliphatic dicarboxylic acid consists of one or more of adipic acid or sebacic acid.
Regarding claim 7, modified Hilkert teaches that the at least one aliphatic diol is ethylene glycol (Hilkert, Par. 0016).
Regarding claims 8-10, modified Hilkert teaches that the polyester of the outer layer (A) can comprise one or more aliphatic dicarboxylic acid including adipate or sebacate, one or more aromatic dicarboxylic acids including terephthalate and isophthalate, and can comprise ethylene or butylene (Hilkert, Par. 0010-0016). Modified Hilkert further teaches embodiments comprising 65-70 mol.% terephthalate, comprising 10-20 mol.% isophthalate, comprising 0.2-30 mol.% sebacate, 0-30 mol.% adipate, and comprising more than 50 mol.% of ethylene or butylene (Hilkert, Par. 0016). Therefore, modified Hilkert teaches embodiments wherein the polyester of the outer layer consists of the above groups in their respective content ranges. Modified Hilkert’s terephthalate, isophthalate, adipate, and ethylene or butylene content ranges lie within the claimed ranges of claims 8-10 and therefore satisfy the claimed ranges, see MPEP 2131.03. Modified Hilkert’s sebacate content range overlaps the content ranges of claims 8-10 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claims 11, modified Hilkert teaches all of the elements of the claimed invention as stated above for claim 1. Modified Hilkert does not teach that the outer layer (A) comprises up to 10% by weight of a polymer that is incompatible with polyester.
Peiffer teaches a coextruded, unstructured, transparent and thermoformable polyester film comprising at least one base layer (B) made of PET and one heat-sealable outer layer (A), where the heat-sealable outer layer (A) comprises polyester comprised of aromatic dicarboxylic acid and aliphatic dicarboxylic acid, and comprises at least one aliphatic diol (abstract, Par. 0001, 0030, 0032-0037, 0042, and 0057). Peiffer further teaches that the heat-sealable outer layer (A) comprises 7-15% by weight of a polymer that is incompatible with polyester (Peiffer, abstract, Par. 0034, 0050, 0098-0099), which overlaps the claimed range of up to 10 % by weight, and therefore establishes a prima facie case of obviousness over the claimed range, see MPPE 2144.05, I.
Since both modified Hilkert and Peiffer teach coextruded, transparent, and thermoformable polyester films comprising a layer of PET, and a heat sealable outer layer comprising a polyester comprised of aromatic and aliphatic dicarboxylic acids, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Peiffer to include a polymer that is incompatible with polyester in the outer layer (A) of modified Hilkert. This would allow for a film that can be easily removed and teared from another film (Peiffer, Par. 0098-0104).
Regarding claims 12-13, modified Hilkert teaches that the outer layer (A) comprises a polymer that is incompatible with polyester, said polymer incompatible with polyester comprising a polymer based on ethylene that is linear low density polyethylene or high density polyethylene (Peiffer, Abstract, Par. 0034, 0050, and 0098-0099).
Regarding claim 14, modified Hilkert teaches that the film is comprised of three layers: the base layer (VB), the heat sealable outer layer (A) on one side of the base layer (B) and an outer layer (C) on a side of the base layer (B) opposing the heat sealable outer layer (A) (Hilkert, Par. 0012).
Regarding claim 22, modified Hilkert teaches a packaging for foods comprising a tray thermoformed from the tray film of claim 1 (Hilkert, Par. 0051; Amano, Par. 0062).
Regarding claim 23, modified Hilkert teaches that the packaging for food can be multiple different packaging including, trays, lids packaging, and easy-peel packaging (Amano, Par. 0062). Therefore, it would have been obvious to one of ordinary skill in the art to create a tray with an additional lidding film.
Regarding claim 24, modified Hilkert teaches the tray film of claim 5 and does not mention the use of any polyester incompatible polymers. Therefore, modified Hilkert teaches that the outer layer (A) does not comprise a polymer that is incompatible with polyester.
Regarding claim 25, modified Hilkert teaches that the film has a thickness of 6-300 µm, which overlaps the claimed range of 300-1500 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 27, modified Hilkert teaches that the film further comprises an outer layer (C) on a side of the base layer (B) opposing the heat-sealable outer layer (A), and the outer layer (C) comprises less than 0.4 wt.% of inorganic or organic particles (Hilkert, Par. 0012 and 0032-0037), which overlaps the claimed range of 0.01 to 0.4 wt.% and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Claims 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkert et al. in view of Amano et al. and Peiffer et al. as applied to claim 1 above, further in view of Opusko et al. (US 20070254118 A1) (previously cited).
Regarding claim 2, modified Hilkert teaches all of the elements of the claimed invention as stated above for claim 1. Modified Hilkert further teaches that the polymer layers are formed from polymer consisting of polyester (Hilkert, Par. 0010-0019). Modified Hilkert further teaches that the at least one base layer (B) is formed from polymer consisting of a-PET as stated above (Hilkert, Par. 0008, 0024-0027, and 0049). Modified Hilkert further teaches that the film has a haze of less than 15% (Hilkert, Par. 0049), which overlaps the claimed range of below 9% and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Modified Hilkert does not specifically disclose wherein the film has a clarity of at least 80%.
Opusko teaches a multilayer film for use for food packaging including trays (Opusko, Abstract, Par. 0092, and 0127-0133) comprising an outer heat-sealable layer (Opusko, Abstract, Par. 0098) wherein the film has a haze of 3% and a clarity of 90% (Opusko, Par. 0108 and 0110). Opusko’s haze and clarity ranges lie within the claimed ranges of below 9% and at least 80% respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03.
Since both modified Hilkert and Opusko teach a multilayer film for use for food packaging including trays comprising an outer heat-sealable layer, wherein the film exhibits a haze of less than 9%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Opusko to create the film of modified Hilkert to have a clarity within the claimed range. This would allow for objects within a packaging to be seen clearly through the film (Opusko, Par. 0110).
Regarding claim 26, modified Hilkert teaches the polyester film as claimed in claims 1 and 2 above, wherein the base layer (B) comprises terephthalate and isophthalate, said isophthalate present in amounts of 0-25% (Hilkert, Par. 0015-0016) and said film exhibits a clarity of 90% (Opusko, Par. 0108 and 0110). Modified Hilkert’s content range overlap the claimed range of up to 5 mol.% and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Hilkert’s clarity range lies within the claimed range of greater than or equal to 82%, and therefore satisfies the claimed range, see MPEP 2131.03.

Response to Arguments
Applicants remarks and amendments filed 04/01/2022 have been fully considered.
Applicant argues that Peiffer (I), Peiffer (II), Dawes (I), and Dawes (II) do not teach the invention as claimed in newly amended claim 1. This argument is found moot.
A new grounds of rejection has been made as stated above. The new grounds of rejection no longer relies upon Peiffer (II), Dawes (I), or Dawes (II) and now relies upon newly cited Hilkert in view of newly cited Amano and previously cited Peiffer (Previously Peiffer (I)). While Peiffer is still used in the grounds of rejection above, Peiffer is now used as a teaching reference to teach the seal seam strength of newly amended independent claim 1. Arguments directed to Peiffer in regards to the seal seam strength are addressed below. 
Applicant argues that one of ordinary skill in the art would include azelate to the heat sealable outer layer (A) to obtain the seal seam strength of independent claim 1. This is not found persuasive for the following reasons:
To note, the scope of independent claim one does not prohibit the polyester of the heat-sealable outer layer (A) from comprising azelate. Nonetheless, multiple dependent claims do exclude azelate such as dependent claims 6 and 8-10. 
Further, a new grounds or rejection has been made that does not rely on Peiffer. Instead, this new grounds of rejection only relies upon newly cited Hilkert to teach a film that is substantially identical to the claimed invention and therefore necessarily has the same properties, such as seal seam strength, as the instant invention as stated above.
Peiffer teaches that the film has a seal seam strength in relation to a CPET tray of 1.5-8 N/15mm (Peiffer, Par. 0053, Table 1, and Table 3). Peiffer further teaches wherein it is well known to one of ordinary skill in the art to control and modify seal seam strength (Peiffer, Par. 0053, 0090, 0150-0152, and 0179). Peiffer further teaches that controlling the proportion of the polyester copolymer monomers can change the degree of seal strength from peelable to weldable, and can be set to avoid impairment of peeling performance and to maintain coextrusion producibility (Peiffer, Par. 0090). Therefore, one of ordinary skill in the art would control the monomer proportions to optimize seal strength to achieve peelability, to avoid weldability, and to avoid impairment of peeling performance, while maintaining coextrusion producibility. While Peiffer shows inventive examples exhibiting high seal strength that include azelate, Peiffer does not state that azelate must be included in the film. Instead, Peiffer specifically teaches preferred embodiments that utilize aliphatic dicarboxylic acids other than azelate, such as sebacic or adipic acid (Peiffer, Par. 0040). Therefore, the heat sealable layer (A) of Peiffer does not need to include azelate. Therefore, it would have been obvious to one of ordinary skill in the art to reach a seal seam strength in relation to itself in the range of 3 to 10 N/15 mm through routine optimization while not necessarily adding azelate, see MPEP 2144.05, II.
In response to Aapplicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, Peiffer teaches that it is well known and well within the ability of one of ordinary skill in the art to control the monomer content range in the polyester to optimize seal strength and further teaches that azelate is not a necessary monomer component. Therefore, the combination takes into account only what was well known to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                         

/LEE E SANDERSON/Primary Examiner, Art Unit 1782